Appeal from a judgment of Supreme Court, Monroe County (Siracuse, J.), entered November 27, 2001, which granted judgment in favor of defendant upon a jury verdict finding that defendant was not negligent.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages for injuries he sustained as a result of a motor vehicle collision. Plaintiff appeals from a judgment entered upon a jury verdict finding that defendant was not negligent. We reject plaintiffs contention that the verdict is against the weight of *988the evidence. Plaintiff testified that defendant, who was traveling northbound, failed to yield the right of way to plaintiff, who was traveling southbound and had properly entered the intersection at the direction of a green arrow signal, attempting to turn left. Defendant testified that the light was green as he approached the intersection and that he observed the car ahead of plaintiff’s car turning left, but that he did hot see plaintiff’s car until it turned in front of him. Defendant further testified that his attempts to avoid the accident were unsuccessful, but plaintiffs expert testified that defendant had ample time and distance to avoid the accident. We conclude that the preponderance of the evidence does not weigh so heavily in plaintiffs favor that the verdict could not have been reached upon any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746; McLoughlin v Hamburg Cent. School Dist., 227 AD2d 951, lv denied 88 NY2d 813).
We reject the further contention of plaintiff that he was denied a fair trial by, inter alia, the actions of Supreme Court toward his attorney. “While certain of [the court’s] actions may have been somewhat intemperate or better left undone, overall the conduct complained of was not so egregious as to deprive [plaintiff] of a fair trial” (Sheinkerman v 3111 Ocean Parkway Assoc., 259 AD2d 480, 480, lv dismissed in part and denied in part 93 NY2d 956; see Hemmerling v Barnes [appeal No. 2], 269 AD2d 752, 753; see also Hornick v Mandel, 166 AD2d 361). We have considered plaintiffs remaining contentions and conclude that they are without merit. Present — Wisner, J.P., Scudder, Burns and Hayes, JJ.